DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 7/11/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 8/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,806,454 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/19/2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Francesco Sardone on 8/17/2022.

The application has been amended as follows: 

In the Claims:
-Claim 34, line 1, “The surgical assembly of claim 22,” is changed to --The surgical assembly of claim 21,--
-Claim 40, line 1, “An instrument drive connected” is changed to --An instrument drive connector--.

Allowed Claims / Reasons for Allowance
Claims 21 and 23-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding Claims 21, 37 and 40, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. 
	Specifically, none of the cited prior art references disclose an instrument drive connector for interconnecting/releasably coupling to an instrument drive unit and a surgical loading unit including an end effector wherein the connector comprises a housing assembly and an elongated shaft extending therefrom and supporting a locking assembly which includes a drive screw, a drive nut, and a drive member comprising the functional and structural relationships as claimed.
	First, attention can be brought to the disclosure of Yu (US PGPUB 2014/0277334-previously cited), which as outlined in the previous Non-Final Rejection mailed 4/11/2022, discloses several features of the claimed invention including a locking assembly comprising a drive member (410,412; see Figures 46-47), a drive screw (420), and a drive nut (422), however, Yu fails to at least disclose the connector (interpreted as 302,304; Figures 27-28) comprises the housing assembly and elongated shaft releasably coupled to the surgical loading unit as claimed.
	Further attention can be brought to the disclosures of other surgical assemblies which disclose other connecting systems for connecting a loading unit and a drive unit. 
	For example Shelton (US PGPUB 2014/0001234-previously cited) discloses a locking assembly (joint 210; Figures 19-24) including a drive member/ locking link (234) and a locking collar (260) but does not disclose a locking assembly comprising a drive screw, drive nut and drive member in the manner as claimed.
 	In a further example, Zergiebel (US PGPUB 2014/0207182-previously cited) discloses a drive connector (200; Figure 1) comprising a locking assembly (280; Figures 10, 11, 13, 18) to couple a loading unit (300) to a drive unit (100) and wherein the connector (200) comprises a housing assembly and an elongated shaft extending distally therefrom, and further although Zergiebel discloses the connector comprising a drive screw (242), drive nut (244), and a drive member (246), these structures are not part of the locking assembly (280) and do not perform the functions as claimed.
	In conclusion, the claimed inventions of Claims 1, 37 and 40 are viewed as allowable over the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/17/2022